

115 HR 3671 IH: Off Fossil Fuels for a Better Future Act
U.S. House of Representatives
2017-09-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3671IN THE HOUSE OF REPRESENTATIVESSeptember 1, 2017Ms. Gabbard (for herself, Mr. Raskin, Ms. Lee, Ms. Barragán, and Mr. Ted Lieu of California) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Transportation and Infrastructure, Education and the Workforce, Science, Space, and Technology, Financial Services, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo justly transition away from fossil fuel sources of energy to 100 percent clean energy by 2035,
			 and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Off Fossil Fuels for a Better Future Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Environmental Justice, 100 Percent Renewable Energy and Our Clean Energy Future
					Sec. 101. Findings.
					Sec. 102. Sense of Congress.
					Title II—Clean Energy for All Mandate
					Sec. 201. Clean Energy Mandates.
					Sec. 202. Zero-emission vehicle mandate.
					Sec. 203. Electrified trains.
					Title III—Off Fossil Fuels
					Sec. 301. Moratorium on new major fossil fuel projects.
					Sec. 302. Ending fossil fuel subsidies.
					Sec. 303. Low-income weatherization and retrofit assistance.
					Title IV—Onshore Wind, Offshore Wind and Solar Energy Tax Credit Extension
					Sec. 401. Extension of credits for wind facilities.
					Sec. 402. Extension of election to treat qualified facilities as energy property.
					Sec. 403. Extension and omission of phaseout of solar energy credit.
					Title V—Ban on Crude Oil and LNG Exports
					Sec. 501. Ban on crude oil and LNG exports.
					Title VI—Just Transition and Worker Protection
					Sec. 601. The Center for Clean Energy Workforce Development.
					Sec. 602. Equitable transition fund.
					Title VII—Funding
					Sec. 701. Creation of Off Fossil Fuels Fund.
					Sec. 702. Recapture of revenue from fossil fuel credit repeal.
				
 2.DefinitionsIn this Act: (1)Clean energyThe term clean energy means energy efficiency, energy conservation, demand response, energy storage, and energy derived from solar, onshore wind, offshore wind, geothermal, and ocean tidal sources.
 (2)Fossil fuelThe term fossil fuel means coal, petroleum, natural gas, or any derivative of coal, petroleum, or natural gas that is used for fuel.
			(3)Retail electric supplier
 (A)In generalThe term retail electric supplier means an entity that sold not less than 1,000 megawatt hours of electric energy to electric consumers for purposes other than resale during the preceding calendar year.
 (B)InclusionThe term retail electric supplier includes an entity that generates not less than 1,000 megawatt hours of electric energy for use by the entity.
				(4)Disadvantaged community
 (A)In generalThe term disadvantaged community means a community that is disadvantaged based on geographic, public health, environmental hazard, or socioeconomic criteria.
 (B)InclusionsThe term disadvantaged community includes— (i)an area burdened by cumulative environmental pollution or other hazard that can lead to a negative public health effect;
 (ii)an area with a concentration of people that— (I)are low-income;
 (II)have high unemployment; (III)have a high rent burden;
 (IV)have a low level of home ownership; (V)have a low level of educational attainment;
 (VI)are members of groups that have historically experienced discrimination on the basis of race or ethnicity;
 (VII)lack access to safe, reliable transit; (VIII)lack access to quality, affordable healthcare;
 (IX)live in a high Medicaid population; and (X)do not live in reasonable proximity to healthy food outlets; and
 (iii)an area that is vulnerable to the impact of climate change such as flooding, storm surges, and urban heat island effects.
 (5)Low-income communityThe term low-income community means a census or tribal block group in which not less than 50 percent of households have an annual income that is less than 80 percent of the greater of—
 (A)as determined by the Secretary of Housing and Urban Development, the annual median gross income for the area in which the census or tribal block group is located; and
 (B)as determined by the Secretary of Housing and Urban Development, the annual median gross income for the State in which the census or tribal block group is located.
 (6)StateThe term State means— (A)a State;
 (B)the District of Columbia; (C)the Commonwealth of Puerto Rico;
 (D)any other territory or possession of the United States; and (E)a Native Hawaiian community-based organization.
 (7)Native Hawaiian community-based organizationThe term Native Hawaiian community-based organization means any organization that is composed primarily of Native Hawaiians from a specific community and assist with housing and healthcare, as well as social, cultural, economic and educational development of Native Hawaiians in that community.
			IEnvironmental Justice, 100 Percent Renewable Energy and Our Clean Energy Future
 101.FindingsCongress finds the following: (1)According to the National Aeronautics and Space Administration (NASA), 97 percent or more of actively publishing climate scientists agree that climate-warming trends over the past century are extremely likely due to human activities. Additionally, most of the leading scientific organizations worldwide have issued public statements endorsing this position.
 (2)People of color comprise almost half of the 11,400,000 people nationwide who live near dangerous, polluting facilities, and are twice as likely to live in those areas as White Americans. African-Americans are 79 percent more likely than White Americans to live in communities where industrial pollution poses the greatest health danger. The fact that people of color breathe 46 percent more nitrogen dioxide than White Americans, a pollutant that causes respiratory diseases and heart conditions, is one of the reasons why children of color go to the emergency room for asthma attacks at nearly triple the rate than White children do.
 (3)Similarly, in the poor, mostly Latino community of Corpus Christi, Texas, the overall rate of birth defects is 84 percent higher than the rest of the State. The city ranks number one in the State for benzene pollution generated by refineries and petrochemical plants—a serious concern, as benzene is a powerful cancer-causing agent. The odds are now an incredible 3 to 1 that a Latino immigrant will reside in an area with dangerously high levels of toxic pollution. It should come as no surprise, then, that Latino families have placed as much importance on clean air and clean water in their communities as they have on immigration issues.
 (4)Tribal lands are only 4 percent of the United States land base, yet of the 1,322 Superfund hazardous waste sites, 25 percent are in Indian country. The vast majority—75 percent—of abandoned uranium mines are on Indian lands, with little effort made to remediate the harms they cause.
 (5)A full 20 percent of people living in First Nations communities located next to tar sands extraction sites were diagnosed with cancer—Keystone XL and the Enbridge Alberta Clipper expansion were one of many pipelines attempting to bring this tar sands, toxic and corrosive crude oil into the United States, directly through tribal treaty lands.
 (6)Federal leasing of public lands for fossil fuels extraction significantly impacts numerous American Indian Tribes, Alaska Native Tribes, Native Hawaiian communities and indigenous communities that share more than 3,000 miles of contiguous border with National Forest lands. The resource exploitation of fossil fuel energy extraction has run a long and deadly course in tribal lands.
 (7)Fracking operations adversely impact public health through threats to water and air quality from multiple sources including leaks from pipes and related transportation of fossil fuel that results in disproportionate increases in hospitalization due to premature births, asthma and cardiovascular disease near fracking sites. People of color living in proximity of truck traffic, fracking wells, and experience increased exposure to ultra fine particulate matter from exhaust and emissions near well pads.
 (8)President Obama joined other world leaders from the Group of Twenty in 2009, and again in 2013, in pledging to phase out wasteful fossil-fuel subsidies.
 (9)The Environmental Law Institute found that from 2002 through 2008, Federal fossil-fuel subsidies in the United States totaled over $72,000,000,000, while Federal renewable-energy investments totaled $12,200,000,000.
 (10)According to the group Taxpayers for Common Sense, the 5 largest oil corporations have made more than $1,000,000,000,000 in profits during the past decade.
 (11)According to the Center for American Progress, the 5 largest oil corporations posted more than $89,700,000,000 in profits in 2014 alone.
 (12)According to the Center for Responsive Politics, the oil and gas, coal, utility, and other natural resource extraction industries spent more than $1,800,000,000 on lobbying during the period of 2010 to 2014, which was an effective investment in protecting their extraordinary tax loopholes and subsidies.
 102.Sense of CongressIt is the sense of Congress that: (1)The United States must transition to a 100 percent clean energy economy.
 (2)It is not in the national interest for taxpayers in the United States to subsidize highly profitable, polluting fossil-fuel companies.
 (3)It is imperative that the United States Government make extensive investments in grid modernization projects across the country. According to the Hawaii State Energy Office, grid modernization refers to computer-based control and automation technology to bring current utility electricity delivery systems into the 21st century. The benefits of grid modernization include improvements in efficiency, reliability, economics, and sustainability of the production and distribution of electricity all the way from electricity generation to the user’s home and workplace. This will help States like Hawaii that already have a 100 percent renewable portfolio standard achieve its goals on a more aggressive timeline and will assist cities like: Burlington, Vermont; Aspen, Colorado; Baltimore City, Maryland; Greensburg, Kansas, and every other city and State achieve 100 percent renewable energy standards in a timely fashion.
 (4)To meet the demands of a zero carbon economy using only renewable generation by 2035, significant investments in early stage energy technology breakthroughs, grid scale storage technologies, and loan guarantees for utility scale projects will be essential to meet the country’s energy needs by 2035. The most pressing need will be replacing base load power with a wide range of storage technologies during times of intermittent renewable power generation. These technologies are mostly in their early stages and will require a significant amount of funding to scale them for commercial or utility scale deployment.
 (5)We must significantly increase Federal R&D funding to develop and deploy the technologies needed for deep decarbonization in our economy. This was a proposal announced at the Paris Climate Accord with Bill Gates called Mission Innovation, which committed to double government investment in energy technology.
 (6)Funding should be spread throughout the innovation pipeline at the U.S. Department of Energy as well as other Federal agencies and departments including the National Science Foundation, NASA, and the Department of Defense.
 (7)We must invest in early-stage proof of concept technologies and basic scientific research at the Department of Energy’s Office of Science through the 17 U.S. National Laboratories will be needed to discover the scientific properties needed to produce proof of concept or prototype technologies. The U.S. National Laboratories are centers of basic scientific research already working on technology programs such as grid modernization and security, battery storage, solar and wind technology efficiency, efficient transmission and distribution technologies, and hard and software control systems for the grid. Focus on investing in early-stage breakthrough energy technologies. Funding these technologies could lead to innovations that could dramatically change how energy is generated, stored, and distributed.
 (8)To rapidly move the country towards a 100 percent carbon free economy, it is crucial that the country deploys existing utility and grid scale technologies. Frequently, companies seeking to deploy prototype commercial scale power plants cannot secure large traditional loans. DOE’s Loan Guarantee Program must receive increased funding to provide loans for large renewable energy power plants.
 (9)Data released last year by the U.S. Energy and Information Administration (EIA), shows that the transportation sector has become the largest producer of carbon emissions as compared to other sectors of the economy. For this reason, Congress must incentivize the transition to clean energy transportation technology as it pertains to ground, air, rail, sea transportation and shipping in the most efficient, economically friendly methods possible to ensure that jobs are protected and the cost of products remains affordable.
 (10)Permitting rules that allow polluters to target poor communities for industrial facilities, chemical plants, and power plants must end immediately. Cumulative environmental impacts on human health and ecosystem impacts must be considered and remediated. Precaution for the health and safety of our children and planet should be valued above profit and must be updated.
 (11)We must achieve civil rights protections to ensure full access to the courts for siting poor and minority communities to seek legal protections by working to overturn the Sandoval Supreme Court decision that set an unreasonable burden of proof of racism for claims of environmental racism, including disparate and cumulative exposure to environmental health risks must be extended.
 (12)We strongly endorse the Principles of Environmental Justice adopted at the First National People of Color Environmental Leadership Summit. The goals and outcomes of any environmental justice plan should continue to be developed under the Jemez Principles for Democratic Organizing with strong and consistent consultation with the communities most affected by the often-unequal enforcement of environmental laws.
 (13)We must ensure that funding for parks and open spaces are distributed equitably in urban, suburban, and rural areas.
 (14)We must increase incentives for consumers who purchase zero emission vehicles, from single use of HOV lanes, to reduced registration fees.
 (15)We must continue to support State, tribe and local campaigns that resist the current administration’s efforts to undercut the efforts of States like Hawaii, and local governments that continue to support the Paris Climate Agreement like Baltimore City, Maryland, Burlington, Vermont, and any other city or State that is working to achieve a 100 percent clean energy standard.
 (16)The United States is on the cusp of becoming a net exporter of natural gas. Any continued build-out of natural gas infrastructure and the use of eminent domain to take private land for transporting gas is not to benefit citizens of the United States. Instead it allows for massive profits for fossil fuel companies.
 (17)In addition to the specific changes made by this Act, we must also explore the methods used in regenerative agriculture that provide healthier, grass-fed cows, chickens and pigs that also restore farmland to its original condition. This is vital if we hope to expand the market of regenerative farming and work to phase out harmful, conventional practices that contaminate our water and deplete essential topsoil. Conventional, large-scale farming is the cause of widespread topsoil depletion, and is a contributor to greenhouse gas emissions. There are better alternatives and sustainable solutions in the form of regenerative agricultural practices. We should incentivize farmers who provide healthier food, sustain the land and sequester carbon dioxide and methane.
 (18)In addition, while the Food and Drug Administration (FDA) has implemented a voluntary plan with industry to regulate the use of certain antibiotics for enhanced food production, this program must be made mandatory. The United States Government, and governments around the world openly recognize the public health concerns associated with antimicrobial-resistant bacteria. The illnesses connected to the use of drug-resistant strains of bacteria are on the rise, becoming more common, with potentially fatal consequences.
 (19)It is in the best interest of the country that Congress establish permanent tax credits and start-up grants to encourage the production of Geothermal, Ocean Thermal Energy Conversion (OTEC), and Ocean Tidal energy.
 (20)Falling oil prices, coal company bankruptcies and other factors are contributing to a loss of extractive industry jobs. For these reasons, it is our responsibility to ensure comprehensive and just worker protection measures that guarantee future financial security for all workers affected by these economic downturns.
 (21)Just transition to a clean energy economy will create jobs by fixing the market externality and creating a free and fair market for renewables, which currently creates three times as many jobs as the fossil fuel industry. These jobs must include the ability for workers to collectively bargain, organize and otherwise enjoy facilitated access to unionization. Additionally, investment in training in the growing portfolio of trades in the renewable sector is vital.
 (22)We know that green collar jobs are the present and future of industry from manufacturing and fabrication to solar installation and wind technicians which can fill the void of fossil fuel jobs which are never coming back.
 (23)This transition will improve the health of the citizenry by promoting energy choice that eliminates extractive processes that threaten natural resources including water quality, air quality and needlessly shorten the lives of those threatened by the last vestiges of the fossil fuel economy.
 (24)Any attempts to transition United States military equipment and infrastructure to renewable fuels must be done, without exception, with the safety and well-being of our men and women in uniform and the safety of our Nation as the primary focus.
 (25)Regardless of the overall effects of this Act, it is the duty of Congress to ensure that any transition to a 100 percent clean energy economy does not adversely affect the economy of the United States. We are committed to providing the necessary financial assistance to energy produces, energy workers and energy technology creators in our combined efforts to save our planet from the adverse effects of global climate change.
 (26)Without equivocation, we must not only create new jobs for workers who have lost work, but we must ensure that those new jobs are good jobs, meaning they pay a family-sustaining wage, they provide health care and retirement benefits, they are safe, and the workers who hold them have a powerful voice on the job through union organizing and the collective bargaining process, especially those in the auto and fossil fuel industries. Moreover, we must create these jobs in the same communities that are suffering. While workers are transitioning to new employment, they must receive protections to maintain family-level wages, healthcare, and pensions until they are able to start their new jobs. Further, workers need support in connecting with new jobs and the opportunity to learn new skills through vocational education programs. In addition, communities must have the infrastructure to attract new investment that provides those jobs.
 (27)We have the technology to transition to 100 percent renewable energy right now, all that is missing is the political and social will.
				IIClean Energy for All Mandate
			201.Clean Energy Mandates
 (a)Minimum annual percentageThe minimum annual percentage of the quantity of electricity sold by a retail electric supplier that must be generated from clean energy resources shall be—
 (1)in 2027, 80 percent; and (2)in 2035, and every year following, 100 percent.
 (b)ReportingBeginning in 2019, by April 1 of each year, each retail electric supplier shall submit a report to the Administrator containing:
 (1)Documentation of purchases or generation by the retail electricity supplier of clean energy source electricity as a percentage of the total retail electricity sales of the retail electricity provider in the preceding year.
 (2)Documentation of plans for the purchase or generation by the retail electricity supplier of clean energy sourced electricity equal to the percentage required by this Act for retail electricity sales in 2027 and in 2035.
 202.Zero-emission vehicle mandatePart A of title II of the Clean Air Act (42 U.S.C. 7521 et seq.) is amended by adding at the end the following:
				
					220.Zero-emission vehicle mandate
 (a)In generalThe minimum annual percentage of the quantity of new motor vehicle sales of a vehicle manufacturer that shall be zero-emission vehicles shall be—
 (1)in 2027, 80 percent; and (2)in 2035, and every year following, 100 percent.
 (b)ReportingBeginning in 2019, by April 1st of each year, each vehicle manufacturer shall submit a report to the Administrator containing:
 (1)Documentation of sales by the vehicle manufacturer of zero-emission vehicles as a percentage of the total sales vehicles of the vehicle manufacturer in the preceding year.
 (2)Documentation of plans to achieve sales by the vehicle manufacturer of zero-emission vehicles equal to the percentage required by this Act for 2027 and for 2035.
 (c)Car allowance rebate programThe Secretary of Transportation is instructed to establish the Car Allowance Rebate system to provide economic incentives for United States consumers to purchase new, clean energy vehicles.
 (d)DefinitionsIn this section: (1)Vehicle manufacturer (A)In generalThe term vehicle manufacturer means an entity that—
 (i)engaged in the manufacturing of new motor vehicles; and (ii)sold not fewer than 100 new motor vehicles to ultimate purchasers, either directly or through an affiliate, such as a dealer.
 (B)ExclusionsThe term vehicle manufacturer does not include— (i)a motor vehicle parts supplier; or
 (ii)a dealer. (2)Zero-emission vehicleThe term zero-emission vehicle means a vehicle that produces zero exhaust emissions of any criteria pollutant, precursor pollutant, or greenhouse gas in any mode of operation or condition, as determined by the Administrator.
							.
			203.Electrified trains
				(a)Electrified train mandate
 (1)Electrified rail linesThe minimum percentage of electrified rail lines in the United States shall be— (A)in 2027, 80 percent; and
 (B)in 2035, and every year following, 100 percent. (2)Electrified train enginesThe minimum percentage of electrified train engines in the United States shall be—
 (A)in 2027, 80 percent; and (B)in 2035, and every year following, 100 percent.
 (b)ProhibitionBeginning in 2035 and every year after no train engines running on fossil fuels may operate within the United States.
				IIIOff Fossil Fuels
			301.Moratorium on new major fossil fuel projects
 (a)DefinitionsIn this section: (1)Fossil fuel energyThe term fossil fuel energy means electric energy generated, in whole or in part, by a fossil fuel resource.
 (2)Fossil fuel resourceThe term fossil fuel resource means all forms of coal, oil, and gas. (3)Gathering lineThe term gathering line has the meaning given the term in section 195.2 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act).
 (4)Interstate pipelineThe term interstate pipeline has the meaning given the term in section 195.2 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act).
 (b)MoratoriumSubject to subsection (e), beginning on January 1, 2018, there shall be a moratorium on Federal permit approval for—
 (1)any new electric generating facility that generates fossil fuel energy through the combustion of any fossil fuel resource;
 (2)any new gathering line or interstate pipeline for the transport of any fossil fuel resource that— (A)crosses Federal land or navigable water; or
 (B)requires the use of eminent domain on private property; (3)any maintenance activity relating to an existing gathering line or interstate pipeline for the transport of a fossil fuel resource that expands the carrying capacity of the gathering line or interstate pipeline by more than 5 percent;
 (4)any new or expanding import or export terminal for fossil fuel resources; (5)any maintenance activity relating to an existing import or export terminal for a fossil fuel resource that expands the import or export capacity for a fossil fuel resource;
 (6)any new refinery of a fossil fuel resource; and (7)any exploration for any type of fossil fuel.
 (c)EnforcementThe Administrator may seek an injunction on the construction of any facility described in subsection (b) that begins on or after January 1, 2018.
 (d)Federal permitsThe Administrator, in coordination with the head of the applicable Federal agency, shall deny any application submitted to the head of that Federal agency on or after January 1, 2018, for a permit for any facility described in subsection (b).
				(e)Tribal consultation
 (1)In generalIf an application for routing or siting approval, or permit or right-of-way was granted, approved, or issued on or after February 8, 2017, for any facility described in subsection (b) without the consultation required under Executive Order 13175 (25 U.S.C. 5301 note; relating to tribal consultation), or without the informed and express consent of the applicable Indian tribe, the Administrator or appropriate agency head shall order an immediate suspension of any preconstruction, construction, or any other activity within, on, under, or through the approved route or right-of-way or permitted area.
 (2)DurationThe suspension described in paragraph (1) shall remain in full force and effect until conclusion of the appropriate administrative proceeding.
 (f)Eminent domainAny application, permit, or right-of-way granted or issued for any facility described in subsection (b) that, on or after February 8, 2017, triggers the use of eminent domain shall be null and void.
				302.Ending fossil fuel subsidies
 (a)Repeal of expensing and 60-Month amortization of intangible drilling costsSubsection (c) of section 263 of the Internal Revenue Code of 1986 is amended by striking the period at the end of the third sentence and inserting , or to any costs paid or incurred after December 31, of the fiscal year in which this legislation is enacted..
				(b)Repeal of percentage depletion for oil and gas wells
 (1)In generalSection 613 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
						
 (f)Termination of percentage depletion for oil and gas propertiesIn the case of oil and gas properties, this section shall not apply to any taxable year beginning after December 31, of the fiscal year in which this legislation is enacted..
 (2)Limitations on Percentage Depletion in Case of Oil and Gas WellsSection 613A of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
						
 (f)TerminationThis section shall not apply to any taxable year beginning after December 31, of the fiscal year in which this legislation is enacted..
					(c)Denial of deduction for income attributable to domestic production of oil, natural gas, or primary
			 products thereof
 (1)In generalSubparagraph (B) of section 199(c)(4) of the Internal Revenue Code of 1986 is amended— (A)by striking or at the end of clause (ii);
 (B)by striking the period at the end of clause (iii) and inserting , or; and (C)by inserting after clause (iii) the following new clause:
							
 (iv)the production, refining, processing, transportation, or distribution of oil, natural gas, or any primary product thereof..
 (2)Primary productSection 199(c)(4)(B) of the Internal Revenue Code of 1986 is amended by adding at the end the following flush sentence:
						
							For purposes of clause (iv), the term primary product has the same meaning as when used in section 927(a)(2)(C), as in effect before its repeal..
					(3)Conforming amendments
 (A)Section 199(c)(4) of the Internal Revenue Code of 1986 is amended— (i)in subparagraph (A)(i)(III), by striking electricity, natural gas, and inserting electricity; and
 (ii)in subparagraph (B)(ii), by striking electricity, natural gas, and inserting electricity. (B)Section 199(d) of the Internal Revenue Code of 1986 is amended by striking paragraph (9) and by redesignating paragraph (10) as paragraph (9).
 (4)Effective DateThe amendments made by this section shall apply to taxable years beginning after December 31, of the fiscal year in which this legislation is enacted.
					303.Low-income weatherization and retrofit assistance
				(a)Community assistance fund
 (1)EstablishmentThere is established in the Treasury a fund, to be known as the Community Assistance Fund (in this section referred to as the Fund). (2)Deposits to fundIn each fiscal year, there shall be deposited in the Fund amounts made available in section 701.
 (3)ExpendituresAmounts deposited in the Fund shall be available without further appropriation in a fiscal year, as follows:
 (A)Amounts as needed, shall be made available to the Secretary of Commerce for the Hollings Manufacturing Extension Partnership under section 25 of the National Institute of Standards and Technology Act (15 U.S.C. 278k).
 (B)Twenty percent of such amounts shall be made available to the Secretary of Energy, to be used, in consultation with the Secretary of Commerce, for activities of the Advanced Manufacturing Office of the Office of Energy Efficiency and Renewable Energy.
 (C)Thirty percent of such amounts shall be made available to the Secretary of Energy for the State Energy Program, to be used exclusively by energy offices of States and territories to promote energy efficiency projects at industrial facilities within the jurisdiction of such States and territories.
 (D)Any of such amounts remaining after distributions under subparagraphs (1), (2), and (3) shall be made available to the Secretary of Energy for industrial energy efficiency programs authorized under part E of the Energy Policy and Conservation Act (42 U.S.C. 6341 et seq.) or subtitle D of title IV of the Energy Independence and Security Act of 2007 (Public Law 110–140; 121 Stat. 1623).
						(b)Weatherization assistance program
 (1)In generalPart A of title IV of the Energy Conservation and Production Act is amended by striking section 422 (42 U.S.C. 6872) and inserting the following:
						
							422.Funding
 (a)In generalNotwithstanding any other provision of law, on October 1, 2018, and on each October 1 thereafter, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary for the cost of grants to carry out this part $1,500,000,000, to remain available until expended.
 (b)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this part funds made available in section 701 of the Off Fossil Fuels for a Better Future Act..
 (2)Technical correctionSection 415 of the Energy Conservation and Production Act (42 U.S.C. 6865) is amended, in subsections (d) and (e)(1)(A), by striking section 422(b) each place it appears and inserting section 422.
 (3)Energy efficiency and conservation block grant programSection 548 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17158) is amended by striking subsection (a) and inserting the following:
						
							(a)In general
 (1)GrantsNotwithstanding any other provision of law, on October 1, 2018, and on each October 1 thereafter, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary for the cost of grants to carry out this section $30,000,000, to remain available until expended.
 (2)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this section the funds transferred under paragraph (1), without further appropriation..
					IVOnshore Wind, Offshore Wind and Solar Energy Tax Credit Extension
			401.Extension of credits for wind facilities
 (a)ExtensionParagraph (1) of section 45(d) of the Internal Revenue Code of 1986 is amended by striking , and the construction of which begins before January 1, 2020.. (b)Delete phaseoutSubsection (b) of section 45 of such Code is amended by deleting paragraph (5) and inserting the following:
					
 (5)all credits in this subsection shall be refundable.. (c)Effective dateThe amendments made by this section shall take effect on January 1, 2018.
 (d)ClarificationThis section shall cover both onshore and offshore wind energy production. 402.Extension of election to treat qualified facilities as energy property (a)In generalClause (ii) of section 48(a)(5)(C) is amended by inserting (January 1, 2020, in the case of any facility which is described in paragraph (1) of section 45(d)) before , and.
 (b)Extension for wind facilitiesParagraph (5) of section 48(a) is amended by adding the following subparagraph:  (E)Phaseout of credit for wind facilitiesIn the case of any facility using wind to produce electricity, the amount of the credit determined under this section (determined after the application of paragraphs (1) and (2) and without regard to this subparagraph) shall be reduced by—
 (i)in the case of any facility the construction of which begins after December 31, 2016, and before January 1, 2018, 20 percent,
 (ii)in the case of any facility the construction of which begins after December 31, 2017, and before January 1, 2019, 40 percent, and
 (iii)in the case of any facility the construction of which begins after December 31, 2018, and before January 1, 2020, 60 percent..
 (c)Effective dateThe amendments made by this section shall take effect on January 1, 2018. 403.Extension and omission of phaseout of solar energy credit (a)ExtensionSubclause (II) of section 48(a)(2)(A)(i) of the Internal Revenue Code of 1986 is amended by striking but only with respect to property the construction of which begins before January 1, 2022.
 (b)Phaseout for solar energy propertySubsection (a) of section 48 of such Code is amended by striking paragraph (6). (c)Conforming amendmentSubparagraph (A) of section 48(a)(2) of such Code is amended by striking Except as provided in paragraph (6), the energy percentage and inserting The energy percentage.
 (d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. VBan on Crude Oil and LNG Exports 501.Ban on crude oil and LNG exports (a)In generalSection 101 of title I of division O of the Consolidated Appropriations Act, 2016 (42 U.S.C. 6212a) is amended to read as follows:
					
 101.Prohibition on exports of crude oil and natural gasNotwithstanding any other provision of this Act, exports of domestically produced crude oil and natural gas, including liquefied natural gas, are prohibited. Except the Secretary of Commerce may, with the approval of the President, approve the export of crude oil for—
 (1)exchanges in similar quantity for convenience or increased efficiency of transportation with persons or the government of a foreign state;
 (2)temporary exports for convenience or increased efficiency of transportation across parts of an adjacent foreign state which exports reenter the United States; and
 (3)the historical trading relations of the United States with Canada and Mexico.. (b)Repeal relating to exportation or importation of natural gasSubsections (a) and (c) of section 3 of the Natural Gas Act (15 U.S.C. 717b) are repealed.
				VIJust Transition and Worker Protection
			601.The Center for Clean Energy Workforce Development
				(a)Establishment of center for workforce development
 (1)This Act hereby establishes the Center for Clean Energy Workforce Development within the Department of Labor. The Center shall identify the employment potential of the energy efficiency and renewable energy industry and the skills and training needed for workers in those fields, and make recommendations to the President and Congress for policies to promote employment growth and access to jobs. The council shall prioritize maximizing employment opportunities for fossil fuel workers displaced in the transition to renewable energy, and residents of areas identified as Environmental Justice.
 (2)The Center shall establish, in consultation with communities over represented on unemployment rolls, a target for the number of new renewable energy jobs to be created in the United States and shall also set a target for the number of new renewable energy jobs to be created for fossil fuel workers displaced in the transition to renewable energy, and residents of areas identified as environmental justice communities.
 (3)The Center shall work with labor unions and other relevant community stakeholders to establish job training and workforce development programs sufficient to meet renewable energy and energy efficiency workforce demands. Relocation assistance will be prioritized for fossil fuel workers displaced in the transition to renewable energy, and residents of disadvantaged communities and low-income communities.
 (4)States may apply for Federal resources to extend unemployment benefits for fossil fuel workers displaced in the transition to renewable energy.
 (5)States, local units of government or businesses applying for Federal resources to support the transition to 100 percent renewable energy must create an advisory council to develop a comprehensive plan for their transition. The council must include American Indian, Alaska Native Tribes, Native Hawaiian Leaders, Native Organizations and Indigenous communities, low-income communities, people of color, immigrants, environmental justice organizations and networks and those who are disproportionately burdened by pollution. People from these communities shall have a leading role in the development and implementation of a clean energy plan and related regulations.
					(b)Eligibility
 (1)Workers are eligible when transitioning between jobs or are underemployed, they maintain eligibility until they have a salary, pension, and health care benefits package within 10 percent of the previous benefits package.
 (2)For the first 5 years, coal workers are eligible. Then, if 20 percent or more jobs are lost in other energy sectors, eligibility opens for those workers as well.
					(c)Benefits
 (1)For up to three years, workers may receive unemployment insurance, health care, and pension based on their previous salary.
 (2)Workers may also receive job training, healthcare, and living expenses for up to four years. (3)If a worker is ready to retire, they may opt for pension support and health care.
 (4)Employers shall receive tax credits to incentivize hiring transitioning employees. (d)Investments in Coal CountryOnce thirty-five or more workers in a county become eligible for the program created by this Act, that county becomes eligible to apply for targeted, need-based development funds through an interagency effort spearheaded by the Department of Commerce Economic Development Administration (EDA). Funds will be allocated through:
 (1)Appalachian Regional Commission (ARC) to assist economic growth in Appalachian communities. Appalachian communities most affected by coal economy transition will receive $40,000,000 annually for a range of economic development planning and implementation activities.
 (2)Department of Commerce, Economic Development Assistance Programs (EDAP) to assist economically distressed communities by fostering an environment conducive to job creation and economic growth. The Act includes $10,000,000 annually to coordinate Federal economic development funds governmentwide. The agency will take a leadership role in planning and coordination to communities and Federal agencies.
 (3)In order to address the continuing legacy of coal abandoned mine lands (AML) on the health, safety, environment and economic development potential of communities, the Act provides $250,000,000 annually to States and tribes for the reclamation of abandoned coal mine land sites and associated polluted waters in a manner that promotes sustainable redevelopment in economically distressed coal country communities. OSMRE will seek input from States, tribes and other stakeholders as it finalizes details of this proposal.
 (4)The remainder ($7 billion over 10 years) goes to eligible counties for water, broadband, and electric grid infrastructure investments.
					(e)Workplace Protections for All
 (1)Workers eligible for benefits under this section shall have the right unionize by requiring only a majority of eligible workers to sign authorizations with the National Labor Relations Board.
 (2)Workers eligible for benefits under this section shall have the right to negotiate within 10 days of union certification and provides the option of mediation after 90 days and the option of arbitration after 30 days following.
					602.Equitable transition fund
 (a)EstablishmentIn order to facilitate a just transition to a clean energy economy and to mitigate the impact of fossil fuel worker transition away from energy-intensive, fossil fuel industry jobs and trade-exposed facilities, an equitable transition fund shall be created within the Department of the Treasury.
 (b)PurposeThe purpose of the fund is to ensure that impacted workers are made substantially whole during a career transition period. Impacted workers will have access to—
 (1)retraining costs; (2)peer counseling services;
 (3)employment placement services; (4)relocation expenses; and
 (5)other services as deemed necessary by the Secretary of Labor. (c)FundingAllocation of full financial support to this fund in an amount sufficient to meet the needs of workers who may lose their jobs to the transition to the clean energy economy. Any funds relegated to the account may only be spent after appropriation.
				VIIFunding
			701.Creation of Off Fossil Fuels Fund
 (a)In generalIn the Department of the Treasury, there shall be created the OFF Fossil Fuels Fund. (b)Funding To execute the provisions of this Act (1)Repeal of offshore tax defermentSection 952 of the Internal Revenue Code of 1986 is amended by adding at the end the following:
						
							(f)Special application of subpart
 (1)In generalNotwithstanding any other provision of this subpart, the term subpart F income means, in the case of any controlled foreign corporation, the income of such corporation derived from any foreign country.
 (2)Applicable rulesRules similar to the rules under the last sentence of subsection (a) and subsection (d) shall apply to this subsection.
								.
 (2)Effective dateThe amendment made by this subsection shall apply to taxable years of foreign corporations beginning after the date of the enactment of this Act, and to taxable years of United States shareholders with or within which such taxable years of a foreign corporation’s end.
					(c)Appropriation of funds
 (1)Congress shall appoint a Federal council of 12 representatives from American Indian, Alaska Native Tribes, Native Hawaiian Organizations, Native Organizations and Indigenous communities, low-income communities, people of color, immigrants, environmental justice organizations and networks and those who are disproportionately burdened by pollution, to determine the most effective ways to appropriate funds to support the provisions of titles I, II, III, and IV of this Act.
 (2)The makeup of this council must be fully representative of each of the groups listed in paragraph (1).
 702.Recapture of revenue from fossil fuel credit repealPursuant to section 302 of this Act, the fossil fuel tax credits that are repealed will be utilized in the following ways:
 (1)Funds recaptured from the repeal of fossil fuel production tax credits shall be used to fund the programs and activities associated with this Act.
 (2)Any funds from section 302 of this Act shall be transferred to the OFF Fossil Fuels Fund established in section 701 of this Act. 